DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment 
Claim 38 is newly added and filed on 7/25/2022.
The claim objection in the action mailed on 1/25/2022 is withdrawn due to amendment of claim 38.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 38-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dwyer (US. 3,605,744) in view of Popovsky (US. 20020193737A1).
Re Claim 38, Dwyer discloses a method for driving a needle (22, 104) of a syringe to a selected penetration depth (Fig. 2, Col. 6, lines 70-75), the method comprising: locating a syringe subassembly (114, 82, 20) within a barrel (14, 24) having a muzzle end (24) defining a shoulder (portion with threaded area and 104a); within the barrel, engaging a penetration control (threads 120 on 14, 88, 96) with the shoulder of the muzzle end (threads 120 on 24) and with the syringe subassembly between the muzzle end and the syringe subassembly (Fig. 1-2); while the penetration control is engaged with the shoulder of the muzzle end and with the syringe subassembly, driving the syringe subassembly toward the muzzle end until the syringe subassembly is stopped by the penetration control such that the needle of the syringe projects a selected penetration depth from said muzzle end while maintaining the penetration control within the barrel (Fig.1, Col. 6, line 70-75); and retracting the needle to within the barrel (after rejection, the needle will retract to inside the barrel for removing /replacing the syringe Col. 8, lines 30-34, Col. 8, lines 43-45), but it fails to disclose that removing a needle sheath from covering the needle of the syringe without removing the shoulder of the muzzle end, the sheath when covering the needle residing between the needle and the penetration control.
However, Popovsky discloses a syringe (Fig. 3a) has a syringe needle (18) and a syringe needle sheath (38) and wherein removing a syringe needle sheath (38, Fig. 3, ¶0020) from covering the syringe needle (Fig. 3), the sheath when covering the syringe needle residing between the syringe needle (18) and the penetration control (14, abstract, ¶0023).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dwyer to include the syringe needle sheath so that the method disclose the step removing a needle sheath from covering the needle of the syringe without removing the shoulder of the muzzle end, the sheath when covering the needle residing between the needle and the penetration control as taught by Popovsky for the purpose of enclosing the needle as the needle is not in use and prevent the accident injection (Popovsky, ¶0020, ¶0023, the needle sheath can be attached to the barrel 14 and no need to removing the shoulder of the muzzle end).
Re Claim 39, Dwyer discloses wherein positioning the penetration control is accomplished by placing a sleeve (100 and/or sleeve of the tip of 14) of a selected length within the barrel (Fig.1, Col. 6, lines 70-75).  
Re Claim 40, Dwyer discloses wherein positioning the penetration control is accomplished by placing a compression spring (96) and a sleeve of a selected length within the barrel (100 and/or sleeve of the tip of 14).  
Re Claim 41, Dwyer discloses wherein positioning the penetration control is accomplished by placing at least one compression spring (96) having a selected compressed length dimension within the barrel between the syringe subassembly and the muzzle end (Fig. 2).  
Re Claim 42, Dwyer discloses wherein the penetration control is selected from a plurality of penetration controls having different stop positions (as the thread 120 is threaded, then the control has plurality of penetration with stop positions on the threads).
Response to Arguments
- Applicant's arguments filed 7/25/2022 with respect to that the applied art fails to disclose “the shoulder” have been fully considered but they are not persuasive. the “shoulder” is the threaded section of 24 close to threads 120 and the changing the term “flange” to “shoulder" without providing an additional structure does not change the structures of the claim as the term flange and shoulder are similar in structure. Also, threads section of Dwyer can be considered a shoulder as the threads provide a ledge or protrusion similar to what a shoulder would do. The application in ¶0089 discloses that 47 (outside protrusion in Fig. 3) as the shoulder, and the limitation of the thread portion structure of Dwyer read on this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783